EVANS, Circuit Judge
(dissenting).
My divergence from the views of the majority begins with their construction of the second rider attached to the policy sued on, which is set forth in full in the majority opinion. Several reasons seem to justify the conclusion which the majority opinion rejects: (a) The attachment of this rider to the policy must have been for the purpose of giving a liability other than that fixed in the policy, (b) The language of the rider imposes a liability upon the insurer larger than that stated in the original policy, (e) The inclusion of the employee’s (Taylor’s) wages as the basis for determining the premium lends support to the conclusion that workmen’s compensation liability, regardless of the applicability of the Indiana Workmen’s Compensation Law, was intended.
That this rider was attached for the purpose of modifying the contract, either by increasing or decreasing the liability or the amount of liability, must, I think, be admitted. Otherwise there would have been no reason for its attachment.
In what respect, then, was the liability of the insurer changed by the attachment of the rider? The policy before the attachment of the rider covered a liability growing out of (a) negligence or (b) arising from the application of the Indiana Workmen’s Compensation Law. It did not cover injuries arising out of an accident where the character of the employment (farming) made the Indiana Workmen’s Compensation Law non-applicable and no negligence on the part of the employer existed. But an employer might well have sought to protect his employees even though they did not, because engaging in farming, come within the protection of the Indiana Workmen’s Compensation Law.
The rider deals with liability and with that liability only which arises out of accidents to which the Indiana Workmen’s Compensation Law did not, because of the character of the work, apply. The first words of the rider contain a simple unqualified promise by the insurer “to pay to any employee whose wages are included in the payroll estimate * * * such sums as might be due to such employee for an injury arising out of his employment as would be payable if such employee were definitely covered under the provisions of the Workmen’s Compensation Law.”
If this promise did not include employees not covered by the Compensation Law, why attach the rider? The policy before the rider was attached covered liability to employees who were within the protection of the Compensation Law. Then to what employees did the rider refer when it spoke of the “sums 31 * * as would be payable if such employee were definitely covered under * * ‘ * the Workmen’s Compensation Law?”
What language could have more definitely included employees like Taylor who at times were engaged at labor that brought them within the protection of the Indiana law and who at times were outside of the provisions of that law?
In the second paragraph note this language: “It is agreed that the payment of compensation as herein provided to employees who are not covered by the said Workmen’s Compensation Law shall be,” etc. Can there still be doubt as to the inclusion of workmen’s compensation liability to employees not covered by the Indiana Workmen’s Compensation Law in the face of this language?
It would seem unnecessary to invoke a rule of construction which calls for the inelusion of liability where doubtful or ambiguous language is used in contracts of this character. But, if necessary, this rule might well be invoked in this ease. Mutual Life Insurance Co. v. Hurni Packing Co., 263 U. S. 167, 44 S. Ct. 90, 68 L. Ed. 235, 31 A. L. R. 102; Federal Life Ins. Co. v. Kemp (C. C. A.) 257 F. 265; Gits v. N. Y. Life Ins. Co. (C. C. A.) 32 F.(2d) 7; American Surety Co. v. Pauly, 170 U. S. 133, 18 S. Ct. 552, 42 L. Ed. 977.
Finally the query arises, Why include the wages of the employees not covered by the Workmen’s Compensation Law as the basis of determining the premium if those employees were not to bo given protection by this rider. It may be that such wages would be used as a ba.sis for determining a premium even though no Compensation Law existed; but, in the present case, the employees were at times within the provisions of the Compensation Law and at times they were not. The specific insertion in the rider 'of the state*578ment that the insurer agreed to pay any employee whose wages were included in the pay roll estimate is at least suggestive of an intention to thus include employees like Taylor.